Citation Nr: 1640065	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  14-28 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent prior to September 29, 2015, and 70 percent from September 29, 2015, for posttraumatic stress disorder (PTSD).   

2. Entitlement to a disability rating in excess of 10 percent for status post residuals of a right wrist injury.

3. Entitlement to a compensable disability rating for hypertension with nephropathy.

4. Entitlement to service connection for sleep apnea associated with PTSD.

5. Entitlement to service connection for a right shoulder condition.

6. Entitlement to service connection for a right knee condition.



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987, December 1990 to July 1991, and from January 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision notice and an October 2013 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right shoulder condition and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1. Prior to November 22, 2013, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD is not shown to be manifested by symptomatology most consistent with: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2. From November 22, 2013, to September 28, 2015, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD was manifested by increased symptoms of anxiety, panic, anger, irritation, and frustration; decreased sleep and appetite, dysthymic mood, blunted affect, facial expressions flat or sad, increased rate of speech, and tangential and scattered thought content and processes; and initiation of medication for sleep/depression; consistent with occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3. From September 29, 2015, to October 14, 2015, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD is not shown to be productive of total occupational and social impairment, due to such symptoms as or approximating: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

4. From October 15, 2015, to the present, the credible and probative evidence of record demonstrates that the Veteran's service-connected PTSD has been manifested by total occupational impairment.

5. During the period of the appeal, the weight of the evidence is against a finding of ankylosis of the Veteran's right wrist at any time during the course of the appeal.

6. During the period of appeal, the Veteran's hypertension with nephropathy is not manifested by albumin constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema; or diastolic pressure predominantly 100 or more, he did not have systolic pressure predominantly 160 or more, and he did not have a history of diastolic pressure predominantly 100 or more although he required continuous medication for control.

7. The objective medical evidence demonstrates that the Veteran's current obstructive sleep apnea is secondary to or a manifestation of the service-connected PTSD.


CONCLUSIONS OF LAW

1. Prior to November 22, 2013, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2. From November 22, 2013, to September 28, 2015, the criteria for an initial disability rating of 70 percent, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3. From September 29, 2015, to October 14, 2015, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4. From October 15, 2015, the criteria for an initial disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

5. The criteria for a rating in excess of 10 percent for status post residuals of a right wrist injury have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2015).

6. The criteria for entitlement to a compensable disability evaluation for hypertension with nephropathy have not been met at any time during the appeal.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, including § 4.7, 4.115, Diagnostic Codes 7101, 7502 (2015).

7. The criteria for service connection for sleep apnea, as secondary to or a manifestation of the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As for the claims, letters sent to the Veteran in October 2011 and May 2013 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's service treatment records into his electronic file.  Furthermore, the Veteran's VA medical records and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless files.  The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  Additionally, the Veteran was provided with several VA examinations and Disability Benefits Questionnaires for his disabilities. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Increased Disability Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations, both the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Each of the Veteran's appeals will be addressed in turn.

PTSD

Service connection was established for PTSD in a May 2011 rating decision and a 30 percent disability rating was assigned, effective September 29, 2010, the original date of claim.  Following receipt of a new claim for an increased rating in February 2013, in an October 2015 rating decision, the Veteran's evaluation for PTSD was increased to 70 percent disabling, effective September 29, 2015.  In this case, the Board finds a staged rating for the Veteran's service-connected PTSD is appropriate and each period will be discussed in turn below.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "DSM-5").  38 C.F.R. § 4.130.  DSM-IV, the version in effect prior to May 2013 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 were assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 were assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 were assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 were assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

GAF scores ranging from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

GAF scores ranging from 11 to 20 denote some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute). 

A GAF score ranging from 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board will first address whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD prior to September 29, 2015.

Historically, in October 2010, the Veteran underwent a VA mental health consultation where a mental status examination revealed he had good mood, thought process did not show looseness of association or flight of ideas, no active suicidal ideation or homicidal ideation or plan, no visual or auditory hallucination, no delusions, insight was improving, judgement was good in seeking help, and his cognition was able to give history.  The Veteran was diagnosed with PTSD and depression, not otherwise specified, and his GAF score was 69.

According to the mental health examination conducted on March 2011, the Veteran reported current symptoms of anxiety, depression, and hypersensitivity while driving.  The severity of the symptoms were moderate, episodic, fluctuating, or waxing and waning.  The Veteran stated the symptoms affected his total daily functioning which resulted in fear of driving and daily anxiety.  He stated he had trouble sleeping for three years and could not stay asleep.  The Veteran did not have a history of violent behavior or suicide attempts.  Treatment included prescription medication and psychotherapy as often as one time per month.  The Veteran had not been hospitalized or made any emergency room visits for psychiatric reasons. 

A mental status examination revealed the Veteran's orientation was within normal limits; appearance, hygiene, and behavior were appropriate; he maintained good eye contact; affect and mood showed a flattened affect; and he had anxiety and depressed mood.  The Veteran struggled to get his composure back, and communication, speech, and concentration were within normal limits.  Panic attacks were present and occurred less than once per week, and attacks involved being overwhelmed and feeling like he was going to "die."  There was no suspiciousness present.  There was no report of a history of delusions and hallucination and none were observed at the time of the examination.  There was also no evidence of obsessive-compulsive behavior.  The Veteran's thought process was appropriate, he was able to understand directions, he did not have slowness of thought nor did he appear confused.  His judgement was not impaired, abstract thinking was normal but his memory was impaired to a mild degree forgetting names, directions, and recent events.  There was no suicidal or homicidal ideation.  The diagnosis of PTSD was confirmed and the GAF score was 60. 

The examiner determined the Veteran was capable of managing benefit payments in his own best interest and he did not have difficulty performing activities of daily living.  The Veteran's current psychiatric impairment was that his symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he was functioning satisfactorily with routine behavior, self-care, and normal conversation.  This was supported by depressed mood, anxiety, weekly or less panic attacks, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  Currently, the Veteran was able to establish and maintain effective work, school and social relationships and effective family role functioning.  He had occasional interference with recreation or leisurely pursuits as he is psychologically afraid of anything new or different.  He had occasional interference with physical health because he has some medical difficulties with his right side, knee, wrist, and socially.  He had no difficulty understanding commands.  The Veteran did not pose any threat of danger or injury to self or others.

A claim for an increase was received in February 2013.  According to a November 2013 VA PTSD disability benefits questionnaire, it was determined the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  The Veteran was currently working full-time where his job allows him to work alone as he felt his coworkers do not understand his struggle.  He denied personal or family health history.  The Veteran visited a VA psychiatrist every two to three months and a counselor when he can.  He denied any legal or behavioral history including domestic violence.  He denied alcohol and substance struggles. 

The Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory; suicidal ideation; obsessional rituals which interfere with routine activities; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The VA examiner noted the Veteran reported great ongoing difficulty with his symptom pattern and that he can no longer enjoy the simplest of activities.  Upon mental status examination interview, the Veteran's attention was normal and concentration was variable.  He complained of increased trouble with short- and long-term memory.  He struggled with remembering basic information.  His speech flow was normal, thought content was appropriate for the circumstances, organization of thought was goal directed, and there were reported paranoid delusions.  His fund of knowledge, intellectual abilities, and judgement appeared average.  The capacity of abstractions and ability to interpret proverbs was below average.  The Veteran's mood was anxious and nervous, affect was restricted.  The Veteran stated he felt anxious and depressed.

Furthermore, the VA examiner stated the Veteran has been married to his current wife for five years and they lived in their home with two teenage children.  He received assistance from his wife in performing daily living tasks.  He was able to maintain his personal hygiene.  The Veteran's GAF score was 50.

Collectively, the aforementioned objective evidence reflects that for the period prior to November 22, 2013, the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This was a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the Veteran did not demonstrate the majority of the actual symptoms identified or approximate the level of impairment identified or approximate the level if impairment identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating, for the period prior to November 22, 2013. 

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of sleep disturbance, anxiety, depression, and hypersensitivity.  However, there was no indication that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships.  Here, the Veteran was assigned GAF scores of 60 and 69.  The Veteran was able to maintain a good relationship with his wife.  He was consistently alert and oriented; his thought process was intact; there was no evidence of paranoia, delusions, or hallucination; and he denied suicidal and homicidal ideation.  Overall, the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he was functioning satisfactorily with routine behavior, self-care, and normal conversation. 

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating prior to November 22, 2013.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that the claim for an initial rating in excess of 30 percent for PTSD, prior to November 22, 2013, must be denied.

As of November 22, 2013, however, it is clear that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood caused by symptoms of depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory; suicidal ideation; obsessional rituals which interfere with routine activities; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

A review of treatment noted during the period beginning November 22, 2013, and continuing thereafter, demonstrated that the Veteran's PTSD is more appropriately rated as 70 percent disabling from this date.  A higher, 100 percent, rating is not warranted, however, because the evidence does not demonstrate total social and occupational impairment at any time.  The Veteran was employed at the North Carolina lottery.  His behavior was not grossly inappropriate, thought process or communication was not grossly impaired, and there were no hallucinations.  He was able to perform daily activities and there was no disorientation.  His symptoms did not approximate those listed in the criteria for a 100 percent schedular evaluation.  A 70 percent rating is awarded for the period from November 22, 2013, to September 28, 2015.

The next question is whether an evaluation in excess of 70 percent disabling is warranted for the Veteran's service-connected PTSD from September 29, 2015.

According to the VA PTSD disability benefits questionnaire prepared in connection with an examination conducted on September 29, 2015, the VA examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  The  Veteran was currently employed working security for the state lottery.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals which interfere with routine activities, and impaired impulse control.

According to records from Dr. M. Nunn, a psychiatrist, from August 2015 to February 2016, the Veteran was alert and oriented times four; had suicidal and homicidal ideation without plan; his judgment was fair to good; had sleep disturbances; was not overtly psychotic with delusions of persecution or hallucinations; and with paranoid thoughts.  The Veteran's GAF score ranged from 25 to 40.  It appears the Veteran was employed at the North Carolina lottery until October 2015 when Dr. Nunn advised the Veteran to leave the work in order to manage his homicidal thoughts.  In November 2015, Dr. Nunn stated that the Veteran will not be able to return to work but he was less danger to himself and other.  However, in December 2015, the Veteran was determined unemployable and a potential danger to himself and others.  In February 2016, the examiner stated daily moments of paranoid thinking leave the Veteran helpless.  It is noted the Veteran's wife was patient, especially when the Veteran is insecure but a conflict exists between them.  Paranoid thoughts were present but he was not overly psychotic with hallucinations.  Suicidal ideation was addressed and no active homicidal thoughts were voiced with a plan.

In light of the evidence outlined above, the preponderance of the above evidence demonstrates that the Veteran is not entitled to the maximum disability evaluation of 100 percent from September 29, 2015, to October 14, 2015.  As already noted, a 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The medical evidence of record establishes that the Veteran suffers from occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood, rather than concluding that the Veteran suffered from total occupational and social impairment.  Occupational and social impairment with deficiencies in many areas of life is reflected by a 70 percent disability evaluation.  Id.  A 100 percent disability evaluation, on the other hand, requires total occupational and social impairment.  Id.  While the record clearly reflects social and occupational impairment in this case, the Veteran reported that he does still maintain a relationship with his wife and family.  This demonstrates that the Veteran does not suffer from total social impairment. 

The Veteran's has routinely been found to be oriented in all spheres, and there is no evidence of memory loss so severe that the Veteran forgets his own name.  Although the Veteran was a potential danger of hurting self or others, he did not have grossly inappropriate behavior disorientation to time or place; memory loss for names of close relatives, own occupation, or own name

In reaching the above conclusions, the Board is not suggesting that the Veteran does not suffer from significant occupational and social impairment.  However, the 70 percent disability evaluation is meant to compensate the Veteran for such symptomatology, to include an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  As such, the Veteran's symptomatology is more appropriately represented by the current 70 percent disability evaluation, rather than the highest available rating of 100 percent. 

The above conclusions are also supported by the GAF scores of record.  A review of the evidence of record reflects that the Veteran has been afforded GAF scores as low as 25 during this period which is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A 70 percent disability evaluation encompasses the above criteria, as it is meant to compensate a veteran for occupational and social impairment with deficiencies in most areas due to symptoms of PTSD. 

However, from October 15, 2015, the Board finds that, with a view of the evidence in a light most favorable to the Veteran, the Board finds that this evidence weighs in favor of a finding that the Veteran's PTSD symptoms manifest total occupational and social impairment as contemplated by the 100 percent rating criteria under Diagnostic Code 9411.

Here, the Board notes that starting October 15, 2015, the records from Dr. Nunn reflect a worsening of his PTSD and on that date he was advised to leave work in order to manage his homicidal thoughts.  Notes dated after October 2015 reflect the psychiatrist continued to state he was unemployable.  His symptoms continued to be very severe.  

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, the lay and medical evidence supports the conclusion that symptoms associated with the Veteran's service-connected PTSD more nearly approximate the criteria for a 100 percent rating from October 15, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Right wrist disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2015).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2015).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

In the instant case, the Veteran's service-connected right wrist disability is rated under diagnostic code 5215 applicable to limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2015).  Only one hand is considered dominant. The evidence of record establishes that the Veteran is right-handed, and as such, major hand disability ratings are applicable.

A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015). 

Under Diagnostic Code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  A 10 percent rating is the only, and therefore the maximum, rating available under this code. 

Diagnostic Code 5214 provides higher evaluations when ankylosis of the wrist is present. " Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

As a 10 percent rating is currently in effect, the Board must now determine whether a rating in excess of 10 percent is warranted. 

The Board finds that Diagnostic Code 5214 is not applicable because the medical evidence does not show that the Veteran has ankylosis of the wrist.  Furthermore,  there is no medical evidence that he has neurological impairment or disability related to his wrist.  Therefore, the Diagnostic Codes relating to neurological impairment are also not applicable in this case.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board notes the Veteran's complaints of pain, stiffness, weakness, swelling and tenderness, difficulty of motion, and flare-ups of joint disease.  However, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.

In summary, the Board concludes that there is functional loss due to painful motion entitling the Veteran to rating of 10 percent for his right wrist disability throughout the course of the appeal; however, there is no basis for a rating in excess of 10 percent at any time during the appeal. 


Hypertension

The Veteran's hypertension has been evaluated at a noncompensably under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent evaluation.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.

Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.31 (2015).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Renal involvement in the diabetic process is to be rated pursuant to DC 7541 using the diagnostic criteria for renal dysfunction.  See 38 C.F.R. § 4.115b. That diagnostic code provides that renal involvement in diabetes is rated as renal dysfunction.  The criteria applicable to renal dysfunction in 38 C.F.R. § 4.115a  indicate that a noncompensable rating is warranted where there is albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

In addition, the Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluations of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. § 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R.  § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, the specific criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) have remained unchanged.

For renal dysfunction, a noncompensable rating is assigned for a disability manifested by albumin and casts with history of acute nephritis; or, hypertension that is non-compensable under Diagnostic Code 7101.  See 38 C.F.R. § 4.115a.  A 30 percent rating is assigned for a disability manifested by albumin, constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent rating is assigned for a disability manifested by constant albuminuria with some edema; or, definite decreases in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent rating is assigned for a disability manifested by persistent edema and albuminuria with BUN (blood urea nitrogen) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent rating is assigned for a disability requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

In cases of urinary frequency, a 10 percent disability rating is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent disability rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent disability rating is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

According to the December 2010 examination, the Veteran reported he was diagnosed with hypertension in May 2005.  He is currently treating his hypertension with medication and the response has been good.  Blood pressure readings were the following: 126/70, 118/72, and 120/68.  A comprehensive metabolic panel test showed an elevated creatinine of 1.58 mg/dl and low GFR of 48.  The urinalysis was absent of protein (mirco albuminuria), sugar, RBC, hyaline casts, and granular casts. 

In May 2013, the hypertension disability benefits questionnaire indicated the Veteran was taking continuous medication for hypertension and the blood pressure readings were the following: 120/78, 124/80, 120/76.  The Veteran was diagnosed with nephropathy, not otherwise specified.  The Veteran had renal dysfunction but did not require regular dialysis.  He did not have any signs or symptoms due to renal dysfunction.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Laboratory studies indicate BUN was 16, creatinine at 1.63, EGRF was 50.  The urinalysis showed negative hyaline casts, granular casts, RBC's/HPF; and proteinuria (albumin).

Based on the evidence of record, the Veteran does not meet the criteria for a compensable rating for his hypertension.  Again, under the applicable Diagnostic Code, there are three ways to qualify for a compensable rating: first, the Veteran's diastolic pressure would have to be predominantly 100 or more; second, his systolic pressure would have to be predominantly 160 or more; and third, if the Veteran shows a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 

With respect to the first, at no time has his diastolic pressure been over 100.  His highest reading was in May 2013, when his diastolic pressure was 80.  The evidence indicates that his diastolic pressure ranged from 68 to 80 overall. 

With respect to the second criterion, the Board notes that the Veteran's systolic readings were never 160 or greater.  His highest systolic pressure was 126 in December 2010.  The evidence indicates that his systolic pressure ranged from 118 to 126 overall.  His readings were thus not predominantly 160 or greater, and he, therefore, does not qualify for a compensable rating under this criterion. 

In addition, the Veteran does not qualify for a compensable rating under the third criterion, either.  The objective evidence of record reflects that the Veteran does take medication to control his blood pressure.  However, to qualify for a compensable rating, the Veteran must be taking medication and have a history of diastolic pressure of 100 or more.  In the Veteran's case, this has not been demonstrated.  The diastolic pressure has been below 100.  As such, he does not qualify for a compensable rating under this criterion.

Furthermore, the Veteran's nephropathy disorder does not warrant a compensable rating under DC 7541.  Laboratory test results do not show constant or recurring albumin with hyaline and granular casts or red blood cells.  The probative evidence of record also does not show transient or slight edema or swelling.  Similarly, although the Veteran has been diagnosed as having hypertension, his condition does not warrant a 10 percent rating under DC 7101.

In sum, the medical evidence does not support the assignment of a disability rating higher than 0 percent for hypertension with nephropathy.  To the extent that the Veteran asserts entitlement to a higher rating for his hypertension with nephropathy, while the Board sympathizes with the Veteran's complaints, entitlement to a compensable disability rating has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a compensable rating for hypertension with nephropathy is not warranted.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation for his service-connected disabilities on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are contemplated by the rating criteria.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him.

Furthermore, the scheduler criteria adequately describe the Veteran's symptoms for status post residuals of a right wrist injury and hypertension with nephropathy.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected status post residuals of a right wrist injury and hypertension with nephropathy, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the service-connected status post residuals of a right wrist injury and hypertension with nephropathy would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.

III. Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a) and, therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.

In addition, secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,    1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran claims service connection for sleep apnea, secondary to service-connected PTSD. 

The Veteran was afforded a VA examination in March 2012 where a diagnosis of obstructive sleep apnea was confirmed.  The Veteran stated he was being treated for PTSD and experienced a lot of nightmares and difficulty sleeping.  He was treated with a CPAP machine.  Upon review of the evidence of record, the VA examiner determined that the Veteran's sleep apnea was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition.  Despite the positive nexus opinion, the VA examiner explained it could not be determined without resorting to some degree of speculation as :

The causes of sleep apnea in general are poorly understood.  It is known that certain factors predispose an individual to sleep apnea, including obesity or overweight, smoking, alcohol use, snoring, and family history.  The connection between PTSD and sleep apnea has not yet been delineated by medical studies.  It is believed by some that PTSD can cause or aggravated [sic] sleep apnea, but this has not been proven.  A study reported in CHEST October 2010 indicated that 54 [percent] of veterans with PTSD in the study were diagnosed with obstructive sleep apnea.  This number is significantly higher than the 20 [percent] of the general population who have sleep apnea.  This does not prove a cause-and-effect relationship between the two, but it raises the possibility that PTSD may be a factor in causing obstructive sleep apnea, or that obstructive apnea may be caused by or aggravated by some of the same factors that are present in claimants with PTSD.  

Finally, according to a December 2015 sleep apnea disability benefits questionnaire, the VA examiner explained:

Research has shown that PTSD and other psychiatric disorders are commonly associated with [obstructive sleep apnea].  A recent study found an arousal-based mechanism initiated by posttraumatic stress that promotes the development of [obstructive sleep apnea] in trauma survivors.  Another study found that with CPAP treatment, both [obstructive sleep apnea] and PTSD symptoms decreased providing further evidence of the co-morbidity of these conditions.  

Therefore, the VA examiner stated, "[b]ased on my experience, interview with the  Veteran, review of the medical records, and supporting literature, I feel it is as likely as not that Veteran[']s PTSD aided in the development and permanently aggravates [obstructive sleep apnea].  His PTSD also interferes with CPAP use during panic attacks and nightmares."

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for sleep apnea, secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent prior to November 22, 2013 for PTSD is denied. 

Entitlement to a disability rating  of 70 percent from November 22, 2013, to September 28, 2015 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent from September 29, 2015, to October 14, 2015, for PTSD is denied.

Entitlement to a disability rating of 100 percent from October 15, 2015, to the present is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for status post residuals of a right wrist injury is denied.

Entitlement to a compensable disability rating for hypertension with nephropathy is denied.

Entitlement to service connection for sleep apnea associated with PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014);        38 C.F.R. § 3.159(c) (2015).

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of service connection for a right knee disorder, the Board notes that the Veteran was initially denied service connection as there was no evidence of injury or treatment during service.  However, the service treatment records indicate the Veteran injured his right knee while playing basketball in 1991.  He underwent a right knee arthroscopy to repair the meniscus in May 2000.  

The Board finds that the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion and as there is evidence to indicate the Veteran has injured his right knee in service, one should be conducted.

Furthermore, regarding the issue of entitlement to service connection for a right shoulder disorder, according to a September 2010 statement from W.S., a certified physical therapy technician and the Veteran's friend, the Veteran's symptoms of the right shoulder could stem from the service-connected right wrist disability.  There is also evidence that the Veteran has a current right shoulder disability as he was diagnosed with tendonitis of the right shoulder and treated at a VA medical center.  As such, the Veteran should be afforded a VA examination addressing all theories of entitlement to service connection and to obtain an adequate etiological opinion.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any current right knee disorder and determine the etiology thereof. 

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current right knee disorder is of service onset or otherwise etiologically related to the Veteran's period of active service.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should reflect that such a review was made.  All indicated tests and studies should be completed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

3. Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for a right shoulder disorder, to include as secondary to his service-connected right wrist disability.  

The examiner is asked to clarify the diagnosis of a disability of the right shoulder, and, for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that any such disorder:

a. had its onset during active service or is related to any in-service disease, event, or injury; or 

b. is proximately due to, the result of, or aggravated by any service-connected disability, to include status post residuals of a right wrist injury.  The discussion of secondary aggravation should include consideration of the baseline level of a right shoulder disability before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of a low back disability.

In answering these questions, the examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records, and private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should reflect that such a review was made.  All indicated tests and studies should be completed (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.    Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond should be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


